Title: To George Washington from Henry Knox, 23 June 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     
                        West point 23 June 1783
                  
                  I take the liberty of to inform your Excellcy that the brigade of Generals Patterson and Greatons arrived at nine oClock at this post—The first brigade are encamped upon the place  the red house—The 2d regiment of the 2d brigade are gone into the old barracks and into the barrack at Genl Clinton’s Battalion  The 4 plain  are encamped with  It is proposed to place the New-Hampshire horses upon Constitution Island.  I hope this arrangement will be agreably to your Excellcys ideas I have the honor to be with great respect your excl. humble ser. 
                  
                  
                     H. Knox
                     
                  
               